Citation Nr: 0708057	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for non-cardiac chest 
pain to include left arm pain.

2.  Entitlement to an initial compensable rating for left 
knee strain.

3.  Entitlement to an initial compensable rating for lumbar 
spine strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 until 
November 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and September 2004 rating 
decisions of the St. Louis, Missouri Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board, in an August 2006 decision, remanded the issue of 
entitlement to service connection for non-cardiac chest pain 
to include left arm pain for VCAA compliance.  However, after 
a review of the record, the Board observes that the veteran 
was never furnished VCAA notification. 

The August 2006 Board decision also remanded the issues of 
entitlement to an initial compensable rating for left knee 
strain and entitlement to an initial compensable rating for 
lumbar spine strain for issuance of a Statement of the Case.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances where a Notice of Disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to the RO to direct that a 
Statement of the Case be issued.  However, although a 
handwritten notation on the remand portion of the Board's 
decision indicates that a SOC was sent on September 15, 2006, 
the veteran's claims file does not reflect that any such 
document has been associated with the claims file.  

Given the foregoing, the Board finds that the record does not 
reflect compliance with the August 2006 Board remand.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Locate from the RO and associate with 
the claims folder any VCAA notice letter 
(with regard to the claim of entitlement 
to service connection for non-cardiac 
chest pain, to include left arm pain), 
previously issued in compliance with the 
Board's August 2006 remand, or in the 
absence thereof, issue to the veteran and 
his representative a new VCAA notice 
letter, which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), ), Mayfield v. 
Nicholson, 444 F.3rd 1328 (Fed. Cir. 
2006), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to service connection 
for noncardiac chest pain, to include left 
arm pain.  Such communication should also 
inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded.

2.  Upon completion of the above, 
readjudicate the service connection issue 
on appeal.  Consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

3.  Locate from the RO and associate with 
the claims folder any SOC issued (to 
include on September 15 2006), in 
compliance with the Board's August 2006 
remand, or in the absence thereof, issue a 
new SOC, on the appeal initiated by the 
veteran from the September 2004 rating 
decision which granted noncompensable 
evaluations for left knee strain and for 
lumbar spine strain.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from those determinations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



